     Case 2:20-cv-01837-GMN-BNW Document 7
                                         6 Filed 11/13/20
                                                 11/10/20 Page 1 of 2



 1    Michael Paretti
      Nevada Bar No. 13926
 2    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 3    Las Vegas, NV 89169
      Telephone: (702) 784-5200
 4    Facsimile: (702) 784-5252
      Email: mparetti@swlaw.com
 5
      Attorneys for Defendant
 6    Credit One Bank, N.A.
 7

 8                                UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10    TONYA JOHNSON, on behalf of herself and           CASE NO.: 2:20-cv-01837-GMN-BNW
      all others similarly situated,
11                                                      STIPULATION AND ORDER FOR
                             Plaintiff,                 EXTENSION TO RESPOND TO
12                                                      COMPLAINT
      vs.
13                                                      (FIRST REQUEST)
      CREDIT ONE BANK, N.A.,
14
                             Defendant.
15

16          Plaintiff Tonya Johnson (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit One”)

17   (collectively, the “Parties”), by and through their undersigned counsel, for good cause shown,

18   hereby stipulate and agree to extend Credit One’s deadline to respond to Plaintiff’s First Amended

19   Class Action Complaint for Violations of the Telephone Consumer Protection Act, 47 U.S.C. §§

20   227, et seq. (“TCPA”) (“First Amended Complaint”) [ECF No. 5] to December 8, 2020, for the

21   following reasons:

22          1.      On October 27, 2020, Plaintiff served the First Amended Complaint and Summons

23   on Credit One, and this was the first complaint in this action served upon Credit One.

24          2.      Credit One’s Response is currently due November 17, 2020.

25          3.      Credit One has been investigating the allegations set forth in the Complaint and has

26   provided some initial information to Plaintiff regarding her claims, which Plaintiff intends to review

27   and the parties will be discussing.

28
     Case 2:20-cv-01837-GMN-BNW Document 7
                                         6 Filed 11/13/20
                                                 11/10/20 Page 2 of 2



 1            4.     In light of the information provided, and the parties’ intention to discuss that
 2   information and see if any resolution could be reached, on November 10, 2020, counsel for Plaintiff
 3   agreed to stipulate to a 21-day extension of time for Credit One to respond to the Complaint.
 4            5.     This extension request is sought in good faith and is not made for the purpose of
 5   delay.
 6            Therefore, the Parties respectfully request an extension for Credit One to respond to
 7   Plaintiff’s First Amended Complaint up to and including December 8, 2020.
 8

 9        DATED: November 10, 2020                          DATED: November 10, 2020
10        KAZEROUNI LAW GROUP, APC                          SNELL & WILMER L.L.P.
11
      By: /s/ Gustavo Ponce                            By: /s/ Michael Paretti
12        Gustavo Ponce                                    Michael Paretti
          Nevada Bar No. 15084                             Nevada Bar No. 13926
13        Mona Amini                                       3883 Howard Hughes Parkway
          Nevada Bar No. 15381                             Suite 1100
14        6069 S. Fort Apache Road, Suite 100              Las Vegas, Nevada 89169
          Las Vegas, Nevada 89148
15                                                          Attorneys for Defendant Credit One Bank,
          Attorneys for Plaintiff Tonya Johnson             N.A.
16

17
                                                  ORDER
18
              IT IS ORDERED that Credit One shall respond to Plaintiff’s First Amended Complaint on
19
     or before December 8, 2020.
20
              DATED: November
                     November__,
                              13,2020.
                                  2020.
21

22
                                                  UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

                                                    -2-
